Citation Nr: 1432419	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  10-33 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder.

2.  Entitlement to an initial disability rating in excess of 30 percent for depressive disorder.

3.  Entitlement to an initial compensable disability rating for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from July 1984 to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO granted the Veteran service connection for depressive disorder, assigning an initial 30 percent disability rating, and for hypertension, assigning an initial noncompensable disability rating.  The RO otherwise denied the Veteran's claims.

In this instance, the Board notes that the United States Court of Veterans Claims (Court) has recently held that, although an appellant's claim identified PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that an appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, however, the Veteran filed his most recent claim seeking service connection for PTSD specifically.  In addition, the Board notes that the Veteran's acquired psychiatric disorder has been consistently diagnosed only as depressive disorder, for which he is separately service connected.  With the exception of a single rule-out diagnosis of PTSD, no other psychiatric diagnosis has ever been assigned to the Veteran.  Further, the Board notes that the Veteran has been insistent that his proper diagnosis is PTSD and that he is specifically seeking service connection for PTSD.  The Board thus concludes that the Veteran is seeking service connection for PTSD in particular and not for an acquired psychiatric disorder more broadly.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a videoconference hearing in September 2013.  A transcript of the hearing has been associated with the Veteran's claims file.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims.

A review of the Veteran's claims file reflects that he has received ongoing treatment at various facilities associated with the VA Medical Center (VAMC) in Temple, Texas.  Records in the file specifically document treatment from care providers at the Temple VAMC dated most recently in January 2010.  However, no records for the period more recent than January 2010 from the Temple VAMC are present in the record.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the identified VA medical records may have a bearing on the Veteran's claims, on remand the agency of original jurisdiction (AOJ) must attempt to obtain the above-identified medical records, along with any other examination or treatment records from the Temple VAMC dating from January 2010 to the present.  All records obtained must be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2013).

Regarding his service connection claim for PTSD, the Board notes as an initial matter that the Veteran was awarded the Combat Action Badge for his service in the Southwest Asia theater of operations during the Persian Gulf War.  An in-service stressor is therefore conceded.  See 38 C.F.R. § 3.304(f) (2013).  Post-service VA treatment records document that the Veteran was assigned a rule-out diagnosis of both PTSD and depression at a May 2009 psychiatric evaluation; since that time, he has consistently been assigned a diagnosis of depressive disorder, for which he is currently in receipt of service connection.  No firm diagnosis of PTSD has been assigned.  However, at his September 2009 VA psychiatric examination, the VA examiner found that the Veteran met each identified criteria for a diagnosis of PTSD, including experiencing an in-service stressor; experiencing recurrent intrusive recollections and nightmares; avoiding thoughts, feelings, and activities that are associated with the stressor, as well as diminished interest in activities, detachment from other people, and a restricted range of affect; and difficulty with sleep, concentration, hypervigilance, and irritability.  Nevertheless, the examiner assigned a diagnosis only of depressive disorder and did not find that the Veteran experienced PTSD.  In addition, the Veteran has contended on multiple occasions, including a his September 2013 hearing, that he believes he experiences not only depression but also PTSD that is related to service.  

As relates to the Veteran's claimed PTSD, the Board notes that VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2013).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as current symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of any current disability.  Id.

The Board further notes that the Court has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

Here, the Veteran underwent VA psychiatric examination in September 2009.  However, despite seemingly finding that the Veteran satisfied every criteria required for a diagnosis of PTSD, the VA examiner did not diagnose PTSD or offer an explanation as to why such a diagnosis was inappropriate.  Thus, the Board finds that additional VA examination and medical opinion are required to address these questions.  See 38 C.F.R. § 4.2 (2013) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  As there is insufficient competent medical evidence on file to make a decision on this issue, the Board must therefore remand to obtain an additional examination and medical nexus opinion regarding the diagnosis and etiology of the Veteran's claimed PTSD.  See McLendon, 20 Vet. App. 79.  

In light of the above considerations, the Board concludes that another medical examination and opinion are needed to fully and fairly evaluate the Veteran's claims of service connection for PTSD.  38 U.S.C.A. § 5103A (West 2013).  Specifically, the AOJ must arrange for the Veteran to undergo VA examination.  The examiner must review the Veteran's claims file, examine the Veteran, and determine if he currently experiences PTSD, or has at any time during the appellate period.  If the Veteran is found to have PTSD, the examiner must opine as to whether his PTSD is etiologically linked to his time in service, including his conceded in-service stressor as represented by his award of the Combat Action Badge.  All opinions must be based upon consideration of the Veteran's documented history and assertions through careful consideration of all records in the Veteran's claims file, to include particular consideration of the Veteran's contentions concerning his claimed PTSD symptomatology.  Such opinion is needed to fully and fairly evaluate the claims of service connection for PTSD.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013).

Regarding the Veteran's depressive disorder, he underwent VA examination most recently in September 2009.  As noted above, review of that examination reflects the Veteran's complaints of feeling depressed and argumentative, with problems with memory and aggression.  He was diagnosed with depressive disorder and found to have a restricted social network and difficulty in occupational settings due to "interpersonal conflicts."  However, in his December 2012 substantive appeal, the Veteran complained of experiencing mood swings, anger, panic attacks, and nightmares and flashbacks, as well as increased problems with socialization.  Further, at his September 2013 hearing, the Veteran stated that he was experiencing worsening depression and isolation, as well as frequent feelings that he was going to lose his temper that required him to take long walks to calm down.  The Veteran specifically stated at the hearing that his depression has worsened since his most recent VA examination.  These findings suggest that the Veteran's depression disorder may have worsened since the September 2009 VA examination.  
 
In addition, in September 2009, the Veteran underwent a VA hypertension examination.  At that time, he was noted to be on medication to treat the disorder and was found to have blood pressure readings of 153/90, 14/88,  and 145/95.  However, at his September 2013 hearing, the Veteran contended that his hypertension had worsened since the most recent VA examination, and that his diastolic pressure had been historically over 100, requiring continuous medication to control.  These statements suggest that the Veteran's hypertension may also have worsened since the September 2009 VA examination.

The Veteran is qualified, as a lay person, to report increasing symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Likewise, where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  The Board notes here that the Veteran has claimed that his depressive disorder and hypertension have worsened since his last examinations.  Thus, in light of the fact that the most recent VA examinations were conducted in September 2009, more than four years ago, and due to his reported increased symptomatology, the Board has determined that the Veteran should be afforded further VA examination to assess the current nature and severity of his depressive disorder and hypertension.  Under these circumstances, the Veteran must be scheduled to undergo examination at an appropriate VA medical facility.  See 38 U.S.C.A. § 5103A.  

In view of the foregoing, the case is REMANDED for the following action:

1.  The AOJ must obtain from the Temple VAMC any available medical records pertaining to the Veteran's treatment at any time from January 2010 to the present.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2013) regarding requesting records from Federal facilities.  Any other sources of treatment records identified by the Veteran should also be contacted.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2013).

2.  After all outstanding treatment records have been associated with the claims file, the Veteran must be scheduled for VA examination concerning his claimed PTSD, as well as to determine the current severity of his depressive disorder and hypertension.  He must be notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2013).  The claims folder must be made available to the examiner(s) and reviewed in conjunction with each examination. A complete rationale for any conclusions reached must be included.

Psychiatric examination-The Veteran must be scheduled for examination by a VA psychiatrist to determine whether the diagnostic criteria for PTSD are met.  The Veteran's claims file, to include a complete copy of this remand, must be provided to the examiner designated to examine the Veteran, and the report of examination must note review of the claims file.  The examiner must determine whether the Veteran currently suffers from PTSD related to his conceded in-service stressor.  The findings of the September 2009 VA examination, at which time the examiner appeared to find the Veteran to meet each of the criteria required for a diagnosis of PTSD, must be discussed in the context of any negative opinion.

The examiner must thoroughly review the Veteran's claims file, to include a copy of this remand.  A well-reasoned opinion must be provided with a detailed explanation for all conclusions reached by the reviewer.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion, and a complete rationale must be given for all opinions and conclusions expressed.  All necessary special studies or tests, to include psychological testing and evaluation, such as the Minnesota Multiphasic Personality Inventory, and the Mississippi Scale for Combat-Related PTSD, should be accomplished.

The examiner must also discuss the severity of the Veteran's depressive disorder, and specify the degree of occupational or social impairment due to his service-connected depressive disorder.  Examination findings must be reported to allow for evaluation of depressive disorder under 38 C.F.R. § 4.130, and the examiner must specifically comment on any difficulty establishing and maintaining effective work and social relationships due to his depressive disorder.  A GAF score and an analysis of its meaning must be provided. 

Hypertension examination-The examiner must address all signs and symptoms necessary for rating the Veteran's service-connected hypertension under the applicable rating criteria.  Specifically, the examiner must indicate whether the Veteran's diastolic pressure is predominantly 100, 110, or 120, and whether the systolic pressure is predominantly 160, 200, or more, with reference to applicable time period during/from which such manifestations are shown.  The examiner must also indicate whether the Veteran has a history of diastolic pressure predominantly 100 or more that requires continuous medication for control.

The examiner must also comment on the impact of the hypertension on the Veteran's employment and activities of daily life.  A complete rationale for any opinion expressed must be provided. 

3.  The agency of original jurisdiction must ensure that each examination report complies with this remand and the questions presented in the examination request.  If any report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

